Citation Nr: 1116590	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  11-02 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for bilateral flat feet; bunionectomy, left great toe; right calcaneal spur; calcaneal cuboid post traumatic arthritis; status post midtarsal joint arthrodesis with Achilles tendon lengthening.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1981 to July 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, denied an increased evaluation in excess of 30 percent for the Veteran's bilateral feet disability.  

The Veteran testified before the undersigned at a travel board hearing held at the RO in March 2011.  Additional evidence was received after the hearing, accompanied by a written waiver of RO review.

The issue of entitlement to service connection for a bilateral knee disorder, to include as secondary to service connected bilateral feet disability has been raised by the record (see March 2011 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After the Veteran submitted his May 2009 claim, seeking an increased evaluation for his bilateral feet disability, the Veteran was afforded a VA feet examination in June 2009.  The examiner noted there was no claims file for him to review.  Subsequent to the examination, the Veteran has submitted several private treatment reports that evaluated both his bilateral feet disability and other disorders that pertained to his feet, ankles, and legs, specifically the left leg.

In particular, private treatment records evaluated the bilateral swelling, and pain, in the Veteran's leg and feet, and appeared to attribute that swelling to venous insufficiency.  See January 2009, Dr. McR.  Other treatment reports from the same private physician, dated in September 2008 and September 2007, evaluated soft tissue disease in the Veteran's left leg and appeared to attribute the venous insufficiency to the Veteran's prior left foot surgery.  However, private treatment reports dated in February 2011, from Dr. C., appeared to considered phlebitis only as possible. 

The Veteran also testified before the undersigned that his bilateral feet disability are much worse than they were when evaluated, without the benefit of a claims file review, in June 2009.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses the level of impairment since previous examination).  During the testimony, the Veteran referred to a recent private MRI study of his feet that was not available at the time of the hearing.  Any additional private treatment records should be added to the record for the review of the VA examiners.  

The Board finds that the Veteran should be afforded another VA feet examination to consider the current condition of the Veteran's feet, in addition to an arteries and veins examination to determine whether any apparent venous insufficiency as discussed by his private physicians is related to the Veteran's service connected bilateral feet disability.  See Diagnostic Code 7121, Post-Phlebitic Syndrome of Any Etiology.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and request a properly completed VA Forms 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for his chiropractic treatment records pertaining to his bilateral feet disability from the Dr. Cohn, as discussed during his March 2011 hearing, in particular any MRI reports.  The Board observes that treatment reports from that private physician are of record dated in January and February 2011.  Document any attempts to obtain such records, to include any negative replies.  

2.  After any additional private treatment records have been added to the record or accounted for, then the Veteran should be accorded a VA feet examination by an appropriate examiner for the purpose of determining the current level of severity and manifestations of his service- connected bilateral feet disability.  All indicated tests and studies should be completed and all clinical manifestations should be reported in detail.  The examiner is asked to review the claims file and comment upon private treatment records dated 2008 to present, in particular treatment reports dated in January 2009 which discuss left leg venous insufficiency and that insufficiency's relationship to the Veteran's left foot surgery.  Since it is important that each disability be viewed in relation to its history, the claims file must be made available to the examiner for review in a report of examination.  

3.  As well, afford the Veteran a VA diseases of the arteries and veins examination with an appropriate examiner.  A copy of the claims file with the included private treatment records dated 2008 to present should be made available to the examiner, who should note review of the claims file in the examination report.  The examiner should provide an opinion with a complete rationale on the following: (a) Whether any venous insufficiency disorder shown is proximately due to service-connected bilateral feet disability, status post midtarsal joint arthrodesis with Achilles tendon lengthening and (b) Whether any venous disorder shown is aggravated by the service-connected bilateral feet disability. 

4.  After undertaking the development above, the claim should be readjudicated.  If the benefits sought on appeal are not granted, he and his representative should be provided with a supplemental statement of the case.  They should then be given an appropriate period of time in which to respond.  Then, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


